315 S.W.3d 383 (2010)
Eman HAMDAN, Respondent,
v.
Ahmad SARAMAH, Appellant.
No. ED 93103.
Missouri Court of Appeals, Eastern District, Division Three.
May 11, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 14, 2010.
Keith G. Liberman, Clayton, MO, for appellant;
Jason D. Dodson, St. Louis, MO, for respondent.
*384 Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The father, Ahmad Saramah, appeals the judgment entered by the Circuit Court of St. Charles County dissolving his marriage to the mother, Eman Hamdan, and ordering, inter alia, that he pay child support of $951 per month for the parties' four children. We have reviewed the parties' briefs, supplemental letter briefs, and the record on appeal and find no error.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court's judgment. Rule 84.16(b)(5).[1]
NOTES
[1]  We deny all pending motions.